 Case 4:16-cr-00281-JD Document 29 Filed 05/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                                      )
    UNITED STATES OF AMERICA,                         )    CR-16-00281-JD
                                                      )
                  Plaintiff,                          )
                       vs.
                                                      )    ORDER RE: CJA APPOINTMENT
                                                      )    OF AND AUTHORITY TO PAY
                 JOHN FOX,                            )    COURT APPOINTED COUNSEL
                                                      )
                 Defendant.
                                                      )
                                                      )



         The individual named above as defendant, having testified under oath or having

otherwise satisfied this court that he or she (1) is financially unable to employ counsel and

(2) does not wish to waive counsel, and, because the interests of justice so require, the Court finds

that the individual is indigent, therefore;

         IT IS ORDERED that the attorney whose name and contact information are listed below is

appointed to represent the above defendant, solely for the limited purpose of assessing eligibility for

reduction of sentence and compassionate release under the First Step Act.

                               Gene Vorobyov
                               450 Taraval St., # 112
                               San Francisco, CA 94116
                               (415)425-2693
                               gene.law@gmail.com



                                              Appointing Judge: Hon. Judge Donato


                                   May 18, 2020                       April 20, 2020
                                       Date of Order                  Nunc Pro Tunc Date
